Citation Nr: 0738834	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-40 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In this decision the RO granted a temporary total 
evaluation (TTD) rating for the veteran's PTSD effective 
January 6, 2004, due to hospitalization over 21 days.  The RO 
thereafter continued the 30 percent rating for the veteran's 
PTSD effective May 1, 2004.  The veteran disagrees with the 
30 percent rating.  

In November 2007, the veteran's representative advised the RO 
in writing that the veteran wished to cancel a previously 
requested Board hearing.  

The veteran and his representative have asserted that the 
veteran's service-connected PTSD has rendered him 
unemployable.  In this regard, the veteran submitted medical 
evidence in June 2006 which he said showed that he is 
"unemployable due to his PTSD and it is impossible for him 
to maintain any type of employment."  

A claim for TDIU has not been adjudicated by the RO.  
Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2007).  Based on the facts of this case, 
the Board concludes that it had jurisdiction over the issue 
of the veteran's entitlement to TDIU.  Accordingly, that 
issue has been added, as noted above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].


FINDINGS OF FACT

1.  The veteran's PTSD has been productive of occupational 
and social impairment with deficiencies in most areas, but 
without total occupational and social impairment.

2.  The medical and other evidence of record demonstrates 
that the veteran's service-connected PTSD alone renders him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating, to 70 
percent, for service-connected PTSD, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.  The RO will have the opportunity to 
address the issue of the appropriate effective date of the 
award at the time it implements the Board's decision.  See 
Dingess, supra.  At this time, any defect is harmless error.   

II.  Facts

In a January 1989 rating decision, the RO decreased the 
veteran's rating for his service-connected PTSD from 50 to 30 
percent disabling, effective from May 1, 1989.

In September 2003, the veteran filed a claim for an increased 
rating for his service-connected PTSD asserting that the 
disability had gotten much worse.

During a PTSD VA assessment in October 2003, the veteran 
reported having suicidal ideation the day before, but said he 
never acted out on it.  He also complained of guilt, anger 
outbursts, night sweats, isolation, and poor sleep pattern.  
In addition, the veteran reported hearing voices since the 
1980s.  He said he stopped taking medication two and a half 
years earlier.  On examination the veteran was quiet, 
cooperative and oriented times three.  He had excellent 
concentration and recall.  He had good eye contact, but 
appeared uncomfortable during the interview.  His speech was 
clear with normal rate and rhythm.  His affect was narrowed 
and his mood was depressed.  His thought process was directed 
and relevant.  He was noted to be positive for suicidal 
ideation, but denied homicidal ideation or hallucinations.  
He also denied any suicide attempts.  He had good insight and 
judgment.  He was diagnosed as having PTSD and was assigned a 
GAF of 38.

An April 2004 VA discharge summary shows that the veteran 
presented for PTSD treatment.  The summary notes that the 
veteran had been with his current employer for 34 years, but 
was presently on medical leave.  It also notes that he 
stopped drinking in November 2003.  He had been married to 
his wife for 35 years and had four children.  On examination 
the veteran had no cognitive or communication impairments, 
but had increased feelings of sadness over the previous 
month.  He was noted to be an active participant in all of 
the psychotherapy sessions and addressed issues including 
anger management and trauma processing.  He stated that he 
had made numerous friendships and wanted to continue the 
friendships after his discharge.  He was discharged with 
medication and was found to be capable of returning to his 
full time employment "if he so chooses."  He was diagnosed 
at discharge as having PTSD and alcohol dependence in 
remission and was assigned a Global Assessment of Functioning 
score (GAF) of 55.  

Also in April 2004 the veteran underwent a VA PTSD 
examination.  The VA examination report notes that the 
veteran's 35 year employment involved working in a factory 
operating a punch press machine.  The report also notes that 
the veteran had been on sick leave since October 29, 2003, 
and planned to retire on May 1, 2004.  His reported symptoms 
included increased nightmares and flashbacks of Vietnam, 
sleep difficulty, being nervous around crowds, and feeling 
hopeless, helpless, depressed and anxious.  The veteran 
further reported that he had functioned well at work, but had 
been asked to retire because his job was not safe for him due 
to his inability to focus and decreasing concentration.  
Regarding treatment, the veteran said that he attended PTSD 
group therapy and the VA mental health clinic.  His present 
medications included Effexor XR 75 milligrams (mg) and 
Seroquel 100 mg.  On examination the veteran appeared his 
stated age with good personal hygiene and grooming.  He 
appeared restless during the interview.  His thought process 
was organized and he denied auditory or visual 
hallucinations.  He denied any suicidal or homicidal ideation 
at present.  He was alert and oriented to time, place and 
person.  His attention was fair.  He had adequate judgment 
and fair insight.  The examiner relayed that the veteran 
reported a worsening in his PTSD symptoms over the past two 
years because of recent wars in Afghanistan and Iraq.  He was 
noted to be isolative, withdrawn and avoided pleasurable 
activities like playing with his grandchildren.  He was also 
noted to have had problems with irritability, agitation and 
suspiciousness prior to his present medications.  The 
examiner remarked that the veteran continued to have a 
problem with anxiety, depression, and PTSD-related symptoms 
even while being on a long sick leave from his job.  He said 
that "it appears" that the veteran has shown worsening of 
his PTSD symptoms over the last two years.  He also stated 
that "it appears" that the veteran's irritability, anxiety, 
and decreased concentration had impaired his work, which has 
led to his early retirement.  He assigned the veteran a GAF 
of 51.  

On file is a February 2005 statement from the veteran's 
spouse attesting to the PTSD symptoms over the years.  These 
symptoms included sleep problems, flashbacks, and 
suspiciousness of other people.  The veteran's spouse said 
that the veteran encountered interpersonal problems at work, 
stuck to himself and had few friends.  She further noted that 
he had been on extended sick leave from work which ended in 
June 2004 and he had been denied medical retirement.

On file is a February 2005 report from G. M., MSW, a team 
leader at a Vet Center in Dayton, Ohio, who stated that he 
had counseled the veteran on and off since the 1980s.  He 
reported that the veteran was still bothered by the traumas 
of Vietnam and was noticeably suffering from an increase in 
his PTSD symptoms.  On examination the veteran was alert, 
cooperative and had minimal eye contact.  He had no motor 
abnormalities, but was moderately anxious.  His speech was a 
little abnormal with low volume.  His affect was constricted 
in range but nonlabile and appropriate to thought content.  
He had fair insight and judgment.  The team leader opined 
that the veteran had significant increased impairment in 
social and occupational functioning.  His recommendation was 
that the veteran was unemployable.  He assigned the veteran 
as GAF of 41.

A February 2005 VA psychiatry progress note shows that the 
veteran attended support group twice a month and was much the 
same.  He reportedly still became depressed and irritable and 
had hostile feelings.  He tended to isolate and had crying 
spells.  He didn't like crowds, had no friends, and had 
intermittent suicidal ideation, but with no intent or plan.  
Sleep difficulty and paranoia were also reported.  On 
examination the veteran was alert, cooperative and had 
minimal eye contact.  He had no motor abnormalities, but was 
moderately anxious.  His speech was normal in rate, rhythm 
and volume.  He had a constricted affect in range, but it was 
nonlabile and appropriate to thought content.  He denied 
auditory or visual hallucinations.  His insight and judgment 
were fair.  He was assigned a GAF of 48.  Similar findings 
are noted on a May 2005 psychiatry progress note with an 
assigned GAF of 45.  

The veteran pointed out in a February 2005 statement that 
although he had been employed at the same company for 35 
years, he held approximately 20 different positions during 
his employment.  

In March 2005, the veteran underwent another VA PTSD 
examination.  It is noted on the examination report that the 
veteran had been unemployed since October 2003 and reported 
being unable to work due to the prescribed medication he was 
taking.  His medical history included being diagnosed as 
having PTSD in 1984 and being hospitalized for seven days in 
November 2003.  He was noted at that time as being acutely 
suicidal and was diagnosed as having PTSD exacerbation 
Alcohol Dependence.  It is also noted that the veteran's VA 
hospitalization from January 2004 to April 2004 included 
treatment in the polysubstance abuse rehabilitation program 
for 28 days followed by the PTSD Residential Program.  The 
veteran reported worsening psychiatric symptoms since the 
Iraq War.  His symptoms included flashbacks three times a 
week, intense nightmares which were sometimes followed by 
suicidal ideation, anxiety, withdrawal from people, 
isolation, irritability and angry mood.  He also reported 
auditory hallucinations, avoidance, depression and memory 
problems.  The veteran said he never finished high school, 
but got his GED during service and an Associates Degree in 
Liberal Arts in 1978.  Since 1969 the veteran had been 
working in an Air Conditioning Factory.  He said that working 
with the equipment was very dangerous and that he sometimes 
experienced flashbacks at work that caused him to loose his 
concentration and put him in imminent danger of hurting 
himself.  He said he did not interact with his peers at work.  

On examination the veteran had fair eye contact and poor 
grooming with an unkempt beard.  His hygiene was fair and he 
had a good appearance.  He was cooperative with speech that 
was normal in tone, rate and volume.  His thought process was 
goal directed, relevant, and coherent.  His mood was 
depressed with a constricted affect.  His thought content 
seemed to be normal in production and continuity, but the 
content was altered by paranoid ideas.  He reported homicidal 
ideas whenever he had an argument and suicidal ideas whenever 
he stopped taking his medication.  His remote memory was 
intact and his recent memory involved him forgetting things 
easily.  He had poor concentration.  The examiner relayed 
that the veteran had been able to cope with daily life until 
2002 at which time his psychiatric symptoms worsened.  He 
said the veteran had made a poor adjustment since Vietnam.  
He also said the veteran's psychiatric symptoms were not well 
controlled with current treatment and the veteran was not 
able to work.  He noted that the veteran could not 
concentrate and maintained that he suffered flashbacks while 
operating heavy machinery.  He described the veteran's 
cognitive disorder as characterized by poor memory, 
concentration, and attention which made him easily 
disoriented and forgetful and thus disabled.  

In summary, the examiner stated that the veteran's behavior 
was considerably influenced by delusions or hallucinations 
and that the veteran was paranoid.  He said the veteran had 
frequent suicidal preoccupations, was depressed, and avoided 
family and friends.  He also stated that the veteran was 
unable to function in almost all areas and had frequent 
suicidal ideation, obsession ritual which interfered with 
routine activities, continued depression affecting his 
ability to function independently, appropriately and 
affectively.  The examiner said the veteran also had 
unprovoked irritability, neglect of personal appearance and 
was diffuse in adapting to stressful circumstances including 
work.  He added that the stayed home all day and avoid 
contact with other people.  He concluded that the veteran was 
unable to establish and maintain effective relationships and 
could not work.   

In April 2005, the veteran underwent a VA neuropsychological 
assessment due to a memory deficit found during a VA PTSD 
examination.  The veteran denied receiving Social Security 
Disability benefits.  On examination he was unshaven and 
bearded.  He was causally dressed with long, disheveled hair.  
The veteran's speech was normally produced.  His affect and 
mood were neutral.  His thought processes were linear and 
goal directed with appropriate thought content.  The veteran 
lacked suicidal or homicidal ideas or psychosis.  His 
judgment and insight were preserved and fair.  Following 
mental status examination and testing, the examiner's 
assessment was that there was no evidence for impaired memory 
functioning consistent with an amnesic disorder other than, 
perhaps, a mild degree of attentional variability qualifying 
for a mild cognitive disorder.  The veteran was assigned a 
GAF of 80 for his cognitive disorder only.

On file is a May 2005 VA letter written by VA medical 
personnel on behalf of the psychologist/Program Director of 
VA's PTSD residential rehabilitation program (PRRP).  This 
letter states that the veteran had actively participated in 
the PRRP program from March 29, 2005, to May 26, 2005, and 
that it was the opinion of the entire treatment team that the 
veteran should not return to work because of the severity of 
his PTSD symptoms.  The rationale given was because of the 
veteran's poor concentration and the amount of medication he 
had to take to help decrease his PTSD symptoms.

A VA discharge summary dated in June 2005 shows that the 
veteran had been admitted to the PRRP.  Findings revealed 
that he was alert, cooperative and oriented. Speech was of 
normal volume and rate and the veteran's thoughts were 
logical without delusions.  He admitted to audio-visual 
hallucinations during flashbacks.  His affect was euthymic 
and calm and his mood was "good".  His cognitive functions 
were intact.  The veteran was noted to have been actively 
involved in all phases of the PRRP program including group 
therapy, individual therapy, and educational sessions.  His 
GAF was 45 at admission and 55 at discharge.

Two additional letters from members of the PRRP team are on 
file regarding the veteran's participation in the PTSD 
program from March 2006 to May 206.  These letters, dated in 
April 2006 and May 2006, similarly state that the veteran was 
unable to work at present or future employment due to the 
severity of his PTSD symptoms as well as the amount of 
medication that was required to help control his symptoms.  
Such symptoms included sleep difficulty, poor concentration, 
recurring nightmares, problems with anger, and 
hypervigilance.



III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2007)) for rating mental 
disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating.

Specifically, the record is replete with medical notations of 
the veteran's depression/depressed mood, suicidal ideation, 
irritability and anger outbursts.  His speech, while 
predominantly found to be normal as to rate, rhythm, and 
tone, was noted by a social worker at the Vet Center in 
February 2005 to be abnormal with low volume.  Of 
significance is the VA PTSD examiner's assessment in March 
2005 that the veteran was unable to function in almost all 
areas and that he had frequent suicidal ideation, obsessional 
ritual which interfered with routine activities, continued 
depression affecting his ability to function independently, 
appropriately and affectively.  In addition, the examiner 
noted that the veteran had difficulty in adapting to 
stressful circumstances including work and was unable to 
establish and maintain effective relationships.  This is 
evident when considering the veteran's report that he held 20 
different positions during his 35 year employment in a 
factory, as well as his wife's statement that the veteran 
encountered interpersonal problems at work and had few 
friends.  These findings satisfy the criteria for a 70 
percent rating under Code 9411.  In addition, the veteran 
showed some signs of neglect in his personal appearance.  The 
March 2005 VA examiner noted that the veteran had poor 
grooming with an unkempt beard, and he was described by an 
April 2005 VA neuropsychological examiner as being unshaven 
and bearded with long, disheveled hair.  

Regarding the veteran's ability to maintain and establish 
effective relationships, the medical records show that 
despite the fact that the veteran was able to maintain a 
longstanding relationship with his wife, he was primarily 
socially isolated.  He was repeatedly noted to be withdrawn 
and isolative and was noted by the March 2005 VA examiner to 
stay home all day and avoid contact with other people.  

The veteran's GAF scores during the appeal period have 
predominantly ranged from 45 to 55.  Scores such as this fall 
somewhere between serious and moderate symptoms.  However, 
based on the actual physical examination findings and 
physician assessments, the Board finds that the veteran's 
PTSD has more closely approximated serious rather than 
moderate symptoms.  

In short, although the veteran has not met all of the 
criteria for a 70 percent rating, he appears to have met most 
of them.  Thus, a review of the evidence clearly indicates 
that symptomatology associated with the veteran's PTSD most 
closely approximates that associated with a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered.  However, the 
veteran's actual symptoms as described in the evidence above 
do not meet the criteria for a 100 percent rating.  That is, 
the evidence does not show that the veteran has most of the 
symptoms listed under the criteria for a 100 percent rating 
for total occupational and social impairment.  Although the 
veteran has been noted to have audiovisual hallucinations, 
they are not persistent.  This is evident by the fact that he 
denied such symptoms during an April 2004 VA examination, and 
only admitted to having audiovisual hallucinations during 
flashbacks as noted on a June 2005 VA discharge summary.  
Moreover, the evidence does not show that the veteran has 
gross impairment in thought processes or communication.  
Rather, he has repeatedly been shown to have goal directed, 
relevant and appropriate thought content.  Also, the veteran 
has not demonstrated grossly inappropriate behavior or 
persistent danger of hurting self or others.  

There is also no indication of the veteran being 
intermittently unable to perform activities of daily living 
(including maintaining personal hygiene).  While he was 
described by the March 2005 examiner as having an unkempt 
beard and by an April 2005 examiner as being unshaven with a 
beard and long, disheveled hair, these factors are 
contemplated in his 70 percent rating (requiring neglect of 
personal appearance and hygiene).  Interestingly, the March 
2005 VA examiner also remarked that the veteran's hygiene was 
"fair" and he had a "good" appearance.  

Additional findings reveal that the veteran has consistently 
been found to be oriented to time or place, and although he 
was found to have a short term memory deficit, a 
neuropsychological assessment in April 2005 revealed "no 
evidence for impaired memory functioning consistent with an 
amnesic disorder other than, perhaps, a mild degree of 
attentional variability qualifying for a mild cognitive 
disorder".  This finding does not meet the criterion for a 
100 percent rating requiring memory loss for names of close 
relatives, own occupation or name.

In light of the reasons and bases expressed above, the Board 
concludes that a 70 percent schedular rating, but no higher, 
is warranted for the veteran's service-connected PTSD.  To 
that extent, the appeal is allowed.

TDIU

As an initial mater, as discussed in the Introduction above, 
the Board is taking jurisdiction over the TDIU claim based on 
a precedential judicial decision and VA OGC opinions.  The RO 
has not adjudicated the claim.  Because, as discussed 
immediately below, the claim is being granted, any due 
process considerations which would ordinarily attach are 
rendered moot.  Cf. Bernard, supra.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2007).

The veteran is service connected for PTSD, which is currently 
70 percent disabling.  He is also in receipt of a 10 percent 
rating for service-connected tinnitus and a 0 percent rating 
for bilateral hearing loss.  He thus meets the criteria for 
schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2007).  

As to the question of whether the veteran is able to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities, the Board finds that his 
PTSD alone renders him unable to follow a substantially 
gainful occupation.  As the facts above show, the veteran 
went out on extended sick leave in October 2003 and never 
returned to work.  While there is one medical record, a VA 
discharge summary dated in April 2004, stating that the 
veteran was capable of returning to work "if he so 
chooses", the overwhelming medical evidence on file supports 
the veteran's inability to work due to his PTSD.  In this 
regard, there is the statement of an April 2004 VA examiner 
who remarked that it appeared that the veteran's PTSD 
symptoms had worsened over the prior two years and that these 
symptoms impaired his work and led him to early retirement.  
There is also the March 2005 VA examiner's report that the 
veteran worked with very dangerous equipment at work and 
sometimes experienced flashbacks that caused him to lose his 
concentration and put him in imminent danger of hurting 
himself.  The examiner concluded that the veteran could not 
work.  

In addition, there are three letters written by VA medical 
personnel, including a psychiatrist and psychologist, who 
treated the veteran while he was in VA's PTSD residential 
rehabilitation program in 2004.  In all three letters, dated 
in May 2005, April 2006 and May 2006, it was the consensus of 
the entire treatment team that the veteran should not return 
to work presently or in the future because of the severity of 
his PTSD symptoms.  It was explained in these letters that 
the veteran had poor concentration and was adversely affected 
by the medication he had to take to help decrease his PTSD 
symptoms.

Based on the foregoing, the Board finds the weight of 
evidence supports the veteran's inability to secure and 
follow a substantially gainful occupation by reason of his 
service-connected PTSD.  As such, the law requires that the 
claim for a TDIU be granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


